DETAILED ACTION

Prosecution is reopened, after the filing of an Appeal Brief
In view the Appeal Brief filed on 11/16/2021, wherein a new grounds of rejection needs to be applied to claim 39, PROSECUTION IS HEREBY REOPENED, and a new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
Michael Marcheschi
/MICHAEL A MARCHESCHI/           Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                             




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-40 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ubbink (2005/0153018), in view of McGinley (5,192,569).

Independent claim 31
Ubbink teaches methods of making an intermediate composition that anticipates the use of the claimed ingredients: a water insoluble cellulose-based fiber, a low viscosity hydrocolloid, and a high water content.

Water
Ubbink teaches the method of making an inner matrix that includes the intermediate composition with a high water content (0094). 

Water insoluble cellulose-based fiber
Ubbink teaches the inner matrix comprises fillers, including the specifically claimed water insoluble cellulose-based fiber (of claim 32), microcrystalline cellulose (MCC) (0071).


Low viscosity hydrocolloid
Ubbink teaches the inner matrix comprises the specifically claimed low viscosity hydrocolloids (of claim 35): guar gum and gum acadia (0063).
Therefore, the intermediate composition of the inner matrix mixed with water anticipates that claimed compositional ingredients.

Amount of fiber
Ubbink teaches the inner matrix includes fillers, like the specifically claimed water insoluble cellulose-based fiber (of pending claim 32), MCC (0071 and ref. clm. 5), wherein the claim that teaches fillers does not limit the amount (ref. clm. 6), including being the only component, meaning the amount is up to 100 wt.% (0067).
Therefore, it would have been obvious to one of skill in the art at the time of filing/the invention to modify methods of making liquid inter matrix compositions comprising MCC fillers, to include the specifically claimed amount of MCC filler, including from 1 to 4 parts, as claimed, because Ubbink is open to the use of any amount, which makes it reasonable for one of skill in the art to expect that any amount of the filler ingredient would be successful as an ingredient in the liquid inter matrix.
Ubbink does not specifically discuss an amount of water insoluble cellulose-based fiber.
McGiney also teaches methods of making aqueous compositions, comprising: 
MCC, (4, 57+, 8, 5+), a low viscosity hydrocolloid, in amounts of 60 to 99 parts by dry weight (ref. clm. 1); 

a high water content of from 50 to 99 wt.%, based on the amounts of the hydrocolloid (MCC) and fiber (guar) contents  (9, 44+ and ref. clm. 7).
The above teaching provides an amount of fiber that encompasses the claim of from about 1 to 4 parts.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making aqueous compositions comprising hydrocolloids and fiber in an open amount, as the modified teaching above, to include the specifically claimed amount of fiber, about 1 to 4 parts, as claimed, because McGinley illustrates that the art finds encompassing amounts of fiber as being suitable for similar intended uses, including methods of making aqueous compositions comprising hydrocolloids and fiber which imparts reasoning for obviousness in that since it was known for such a thing to have been done (see MPEP 2144.07); and further shows specificity of the  claimed amount of fiber used when making aqueous compositions comprising hydrocolloids and fiber.

Ratio of fiber to hydrocolloid
The modified teaching, in McGinley, provides an aqueous composition comprising: 60 to 99 parts of the hydrocolloid, and 1 to 40 parts of the fiber, which encompasses the claimed ratio of about 1:4 to 4:1.


Structure of the composition
Ubbink does not teach the composition functions to form a gel, which provides a reasonable expectation that the composition functions to not form a gel, as claimed.
Further, it would be reasonable for one of skill in the art to expect that a similar composition has similar functionality, including that the composition does not form a gel.

Properties of the composition
It would be reasonable for one of skill in the art to expect that similar compositions have similar properties or function similarly, including wherein the viscosity of the composition is from about 5 cps to about 30 cps, therefore such a claim would have been obvious.

Intended use
It would be reasonable for one of skill in the art to expect that similar compositions have similar intended use, including being suitable for use as a dietary fiber supplement, therefore such a claim would have been obvious.

Independent claim 49
Claim 49 differs from independent claim 31 in that it requires a similar composition to be powdered. 
Ubbink also teaches that the inner matrix composition is made into a particulate form by drying (0065) wherein it is powdered (0092, 0123).


Functionality
Ubbink does not teach the composition functions to form a gel in water, which provides a reasonable expectation that the composition functions to not form a gel in water, as claimed.
Further, it would be reasonable for one of skill in the art to expect that a similar composition has similar functionality, including that the composition does not form a gel.

In summary, applicant claims formulas for making nutritional compositions that use or eliminate common ingredients and does not amount to an invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject matter just because it was done.
In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point for the fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims
As for claim 32, Ubbink teaches that the cellulose-based fiber is microcrystalline cellulose (as discussed above).

As for claim 33, Ubbink teaches that the composition comprise further fillers (i.e. bulking additives) (0071).

As for claims 34-35, Ubbink teaches that the hydrocolloid comprises guar gum and gum acacia (as discussed above). 

As for claim 36, Ubbink teaches the use of additional hydrocolloids, including pectin and xanthan (0063).

As for claim 37, Ubbink teaches that the cellulose-based fiber is microcrystalline cellulose and the hydrocolloid is selected from guar gum and gum acacia (as discussed above).  

As for claim 38, the modified teaching, in McGinley, provides: 60 to 99 parts of the hydrocolloid, and 1 to 40 parts of the fiber, which encompasses the claimed ratio of about 1:1 to about 1:3 (as discussed above).  

As for claim 39, the modified teaching, in McGinley, provides: the fiber in amounts of 1 to 40 wt.% on dry bases (5, 20+), in an aqueous solution, with a high water content of from 50 to 99 wt.% (7, 57+, abridging col. 8), which encompasses the fiber in a concentration of about 50 wt.% or less, as claimed.

As for claim 40, it would be reasonable for one of skill in the art to expect that similar compositions have similar properties or function similarly, including wherein the viscosity of the composition is from about 5 cps to about 20 cps, therefore such a claim would have been obvious. 

Response to Arguments
The claimed composition
It is asserted that the claimed invention relates to a dietary fiber supplement comprising a water insoluble cellulose-based fiber (insoluble fiber) and a hydrocolloid (soluble fiber). (See independent claims 31 and 49). Inventors of the present application surprisingly discovered that sharpness or grittiness that would typically be detected by a consumer of an insoluble fiber such as MCC (microcrystalline cellulose) or cellulose powder in a fiber supplement can be substantially reduced or eliminated by combining a hydrocolloid with the insoluble fiber at the claimed ratios. (See specification of the present application, paragraphs [0041], [0043] and [0044]). Moreover, an increase in viscosity of a fiber supplement can be perceived as increased sliminess or sludginess and it was surprisingly discovered that the claimed combination of insoluble fiber with hydrocolloid did not significantly increase the viscosity of the dietary fiber supplements. (Id. at paragraphs [0034]-[0037]).
The Examiner cited Ubbink (US2005/0153018, hereinafter “Ubbink”) in the Final Rejection dated May 24, 2021 (hereinafter “Final Rejection”). Ubbink disclosed a pellet (probiotic delivery system) comprising a compacted inner matrix (which comprises particles of probiotics) coated with a moisture barrier coating. (See Ubbink, Abstract, paragraphs [0014], [0015], [0026] and Figures 1a and 1b). The inner matrix is clearly solid. The probiotics (micro-organisms) are in the form of particles. (Id. at paragraph [0062]). The particles comprise inert carbohydrates which can be hydrocolloids such as pectin, guar, xanthan and gum acacia. (Id. at paragraph [0063]). The inner matrix may further comprise components such as fillers and the fillers can be selected from the vast 
In response, it is agreed that the claims herein are toward a composition comprising: a water insoluble cellulose-based fiber (insoluble fiber); a hydrocolloid (soluble fiber); and water.  Ubbink is applied to show that similar compositions were known, including the wet intermediate composition taught that anticipates the claimed ingredients: a water insoluble cellulose-based fiber, a low viscosity hydrocolloid, and water.

The primary teaching, Ubbink  
It is asserted that the Examiner contended that Ubbink disclosed all components (water, water insoluble cellulose-based fiber and low viscosity hydrocolloid) recited in claim 31. (See Final Rejection, page 3). 
Regarding the ratio of cellulose-based fiber to hydrocolloid, the Examiner contended that Ubbink did not disclose the amount of the cellulose-based fiber, “which means the amount used is open to any amount.” (Id. at 1 paragraph of page 4). 
Citing Ubbink paragraph [0063], the Examiner contended that Ubbink taught the inner matrix included hydrocolloids in amounts of 10 to 90 wt.%. (Id. at 2" paragraph). The Examiner concluded that Ubbink taught a ratio of fiber to hydrocolloid of 1 to 90, which encompassed the claimed ratio of about 1:4 to 4:1. (Id. at 3% paragraph). 

Appellant respectfully disagrees for at least the following reasons.
1) It is asserted that Appellant submits that Ubbink failed to teach or fairly suggest the ratio of cellulose-based fiber to hydrocolloid recited in claim 31. 
Ubbink disclosed a pellet which comprises an inner matrix (2) containing particles of probiotics (3) therein. (See Ubbink, paragraph [0026] and Figures 1a and 1b). 
Ubbink further disclosed that the particles of probiotics comprised, in percent by weight of total dry matter, 10-90% of inert carbohydrates such as hydrocolloids. (Id. at paragraphs [0062] and [0063]). 
However, Ubbink failed to disclose the relative weight of the particles of probiotics to the inner matrix. Therefore, although Ubbink disclosed the content of hydrocolloids in the particles of probiotics, the content of hydrocolloids in the inner matrix is unknown.
Moreover, although Ubbink disclosed the inner matrix may comprise cellulose-based fiber, Ubbink failed to disclose the amount of the cellulose-based fiber. (Id. at paragraphs [0070] and [0071]). 
Appellant submits that the Examiner’s conclusion (Ubbink taught a ratio of fiber to hydrocolloid of 1 to 90) is erroneous and the Examiner failed to establish prima facie obviousness of the element of the ratio of cellulose-based fiber to hydrocolloid recited in claim 31.
In response, Ubbink teaches methods of making a pellet comprising an inner matrix comprising probiotics, wherein the inner matrix is made of large particles or pellets (0053), including:
fiber fillers, in an open amount (0067); and 
hydrocolloids in amounts of 10 to 90 wt.% (0063).
Therefore, Ubbink provides a ratio of fiber to hydrocolloid of 1 to 90, which encompasses the claimed ratio of about 1:4 to 4:1.
Since the inner matrix is made into large particles or pellets, the amount of probiotics therein does not distinguish over the taught amount of hydrocolloid with an open amount of fiber, also therein.
Further, Ubbink provides the amount of probiotic in said inner matrix is based on the recommended daily dose of CFU/day (0101) and the amount of pellets consumed.

2) It is asserted that Ubbink failed to teach or fairly suggest the viscosity of the composition recited in claim 31. 
Ubbink clearly indicated that pellet and inner matrix are in solid state. (See Ubbink, paragraphs [0014], [0015], [0042], [0068] and [0123]). Citing Ubbink paragraph [0094], the Examiner alluded that the inner matrix has high water content and is thus a water solution. (See Final Rejection, 2™ paragraph at page 3). Appellant respectfully disagrees. 
Ubbink paragraph [0094] taught that “a relatively high water content supports the compaction” of the inner matrix ingredients. Appellant submits that a person solid inner matrix in Ubbink.
In contrast, claim 31 recites that the viscosity of the composition is from about 5 cps to about 30 cps. A POSITA appreciates that the composition of claim 31 is a liquid. Appellant submits that the composition of claim 31 is substantially different from the inner matrix of Ubbink. Appellant further submits that the Examiner failed to establish prima facie obviousness of the element of the viscosity of the composition recited in claim 31. For at least the above reasons, Appellant submits that claim 31 is patentable over Ubbink.
In response, the Ubbink reference is applied for the method of making an intermediate composition that anticipates the use of the claimed ingredients: a water insoluble cellulose-based fiber, a low viscosity hydrocolloid, and water.
Applicant ignores the rejection of record that makes clear that the Ubbink teaching of the intermediate composition of the inner matrix having a high water content, in other words a wet composition of the inner matrix is applied herein.
Ubbink teaches the method of making the inner matrix wherein the inner matrix has a high water content, as discussed in the rejection of record (0094). 
Specifically Ubbink teaches that the ingredients of the inner matrix are be mixed and compacted, whereby a relatively high water content supports the compaction.  
It is only afterwards that the compacted pellet is dried and coated, however, in this case it is the wet composition that is applied, not the dried and coated one.
Therefore, as presented in the rejection of record, in light of the high water content of the inner matrix, as an intermediate composition, it would be reasonable for 

Claim 38
It is asserted that since as asserted above, that Ubbink failed to teach or fairly suggest the ratio of cellulose-based fiber to hydrocolloid recited in claim 31, it also fails to recite the ratio of cellulose-based fiber to hydrocolloid of claim 38.
In response, please see the response to argument 1) of the primary teaching, Ubbink as well as the rejection above.  

Criticality of the ratio of cellulose-based fiber to hydrocolloid
It is asserted that Appellant submits that the ratio of cellulose-based fiber to hydrocolloid recited in claim 38 is critical to the property of the composition. Inventors of the present application surprisingly discovered through experiments that when the cellulose-based fiber and the hydrocolloid are present in a ratio of about 1:1 to about 1:3, the claimed composition has perceptively reduced grittiness and an acceptable degree of perceived sliminess. (See specification of the present application, paragraph [0049] and Figure 3). MPEP §2131.03 II states that “[i]f the prior art disclosure does not disclose a claimed range with ‘sufficient specificity’ to anticipate a claimed invention, any evidence of unexpected results within the narrow range may render the claims unobvious.” Appellant submits that Ubbink failed to disclose the claimed ratio of 
In response, in determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical (see MPEP 2164.08(c)). In this case, the specification does not state that any of above features are critical, they are only present in individual embodiments, and a proper showing of criticality/unexpected results has not been presented to the office. Therefore this argument is not persuasive.  
As for Ubbink’s ratio of cellulose-based fiber to hydrocolloid, please see arguments of such presented above as well as the rejection above. 

Claim 39
It is asserted that claim 39 of the present application depends on claim 31 and further recites that the cellulose-based fiber is present in a concentration of about 50 wt.% or less of the composition. Citing Ubbink paragraph [0063], the Examiner contended that Ubbink taught the cellulosic based fiber, a microcrystalline cellulose, is used in amounts of 10 to 90 wt.%, which encompassed the use of about 50 wt.% or less of the composition. (See Final Rejection, 5" paragraph at page 6). Appellant respectfully disagrees.
In response, it is agreed that the rejection of claim 39 inadvertently recites the amount of hydrocolloids, however, the rejection as a whole is clear (in the rejection of claim 31) that Ubbink provides that the inner matrix includes fiber fillers, in an open 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793